Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: Applicant is requested to update the “Related Applications”, since the U.S. Patent Application Ser. No. 15/799,747 is now U.S. Patent No. 10,652,215.  
Appropriate correction is required.


           Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1-13, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it appears that “said first communications device” in lines 15-16, is a hanging limitation. It is unclear as to what the intended claiming limitation is. The same remark applies to claim 20.
Claim 2 recites the limitation “said first communication path” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The same remark applies to claim 15.


                                                         Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 1-3, 5, 14-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4, 12-14 and 16, respectively, of U.S. Patent No. 10,652,215. Although the claims at issue are not identical, they are not patentably distinct from each other because
   Regarding claim 1, see entire claim (see claim 1 of the patent 10,652,215 at col.33, line 64 to col.34, line 38).
   Regarding claim 2, see entire claim (see claim 2 of the patent 10,652,215 at col.34, lines 39-46).
   Regarding claim 3, see entire claim (see claim 3 of the patent 10,652,215 at col.34, lines 47-54).
   Regarding claim 5, see entire claim (see claim 4 of the patent 10,652,215 at col.34, lines 55-58).
   Regarding claim 14, see entire claim (see claim 12 of the patent 10,652,215 at col.36, lines 4-47).
   Regarding claim 15, see entire claim (see claim 13 of the patent 10,652,215 at col.36, lines 48-56).
   Regarding claim 16, see entire claim (see claim 14 of the patent 10,652,215 at col.36, lines 57-65).
   Regarding claim 20, see entire claim (see claim 16 of the patent 10,652,215 at col.37, line 3 to col. 38, line 23).
       Regarding claim 1, Applicant merely broadens the scope of the claim 1 by eliminating the limitations “the device attribute information values selected for the first fabricated set of device attribute information being device information values which represent compatible device attributes or capabilities that could be expected in an actual physical device of a device type indicated by a device type value selected to be included in said first fabricated set of device information”, see col. 34, lines 14-21, of claim 1 of the patent “215”.
   	Regarding claims 2-3 and 5, these claims have the same limitations as those of claims 2-3 and 4, respectively.
       Regarding claim 14, Applicant merely broadens the scope of the claim 12 by eliminating the limitations, “the device attribute information values selected for the first fabricated set of device attribute information being device information values which represent compatible device attributes or capabilities that could be expected in an actual physical device of a device type indicated by a device type value selected to be included in said first fabricated set of device information”, see col. 36, lines 25-33, of claim 12 of the patent “215”.
	   Regarding claims 15-16, these claims have the same limitations as those of claims 13-14, respectively.
       Regarding claim 20, Applicant merely broadens the scope of the claim 16 by eliminating the limitations, “the device attribute information values selected for the first fabricated set of device attribute information being device information values which represent compatible device attributes or capabilities that could be expected in an actual physical device of a device type indicated by a device type value selected to be included in said first fabricated set of device information”, see col. 37, line 23 to col. 37, line 6, of claim 16 of the patent “215”.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art.

                                  Allowable subject matter
7.	Claims 1-13 and 20 would be allowable if rewritten or amended to overcome the DP rejection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office.
8.	Claims 17-19 would be allowable if claim 14 rewritten or amended to overcome the DP rejection(s), set forth in this Office action.

                                 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cannariato et al. (US 20190057208); Anderson et al. (US 20170092076); Roullier et al.(US 20150082050); Lim (US 8014757); Lapstun et al.(US 20040215562) are cited , and considered pertinent to the instant specification.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465